 



Exhibit 10.3

October 16, 2002

William M. Purdy
2804 North Harrison Street
Arlington, VA 22207

Dear Bill,

This letter serves to confirm the terms and conditions associated with your
pending retirement from AMS.

Your current employment arrangements will continue through your last day of work
which will be Friday, December 27, 2002.

Beginning January 2003, you will receive payments of $25,000 per month, payable
on the 15th of each month, and subject to applicable withholdings, for a period
of 12 months; thereafter, subject to review between us. This will take the form
of an unfunded, unsecured promise to pay on the part of the Company. This
payment will be made to your estate in the event of your death. Your COBRA
rights and rights under the AMS Retiree Health Plan will be explained in a
separate letter. In addition, you will receive an on target bonus payment on
December 30, 2002 of $360,000.

The payments are in consideration of your agreement to provide consulting
services to the CEO and the Board, not to exceed 100 days per year following
retirement. Appropriate office space and administrative support will be made
available to you during the period of your consulting services. We will also
reimburse against receipts for reasonable expenses incurred on behalf of the
Company.

 



--------------------------------------------------------------------------------



 



You may use the title of Director Emeritus, should you so choose. The use of
this title does not carry Executive Authority, nor confer any decision-making
authority on behalf of AMS.

In addition, you agree to resign from the Board of Directors of AMS effective
December 9, 2002.

This agreement shall be binding on AMS and you and upon their respective heirs,
representatives, successors and assigns. If a person or entity will become a
successor to substantially all of the assets of AMS as a result of a transaction
of any kind, and AMS does not obtain an assumption in writing of its obligations
under this agreement from the successor, all remaining payments will be paid to
you immediately before the transaction occurs. AMS also will make you whole for
any golden parachute excise tax due as a result of the accelerated payment.

Bill, your years of loyal and dedicated service to the Company are very much
appreciated. I particularly appreciate your assistance to me during this past
year. Continue access to your knowledge, guidance and advice is vital to our
success as we transition to a new management team and a new AMS and return AMS
to a growth path.

I am very pleased with these arrangements and wish you well in your retirement.
Please indicate your acceptance of the foregoing by signing the acceptance copy
of this letter and returning it to my attention.

Yours sincerely,

/s/ Alfred T. Mockett

Alfred T. Mockett
Chairman and Chief Executive Officer

          Accepted this day, 10/16/02     /s/ William M. Purdy  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

        William M. Purdy

 